            Case 1:18-cr-10269-MLW Document 29 Filed 09/30/19 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

        v.
                                                    Cr. No. 18-10269-MLW
 SIRROCKO LANDRUM,

                       Defendant.


                                    STATUS REPORT

       The United States of America submits this status report to assist the court in advance

of the defendant’s upcoming Rule 11 hearing on October 3, 2019. In short, the government

advises the court that the parties expect the defendant to plead guilty at his Rule 11 hearing

to a recently-filed Superseding Information. Further, the parties expect the defendant to

plead guilty without the benefit of a plea agreement with the government. As additional

background and context, the government states as follows:

       1.       On August 15, 2018, Landrum was indicted in a one-count Indictment, which

charged him with being a felon in possession of a firearm and ammunition in violation of

18 U.S.C. § 922(g). (Docket No. 1).

       2.       On April 18, 2019, Landrum filed a motion for a Rule 11 hearing (Docket No.

20). On May 1, 2019, Landrum filed a motion to continue the Rule 11 hearing (Docket No.

23), which this court granted on May 2, 2019 (Docket No. 24).

       3.       While the parties were attempting to schedule the defendant’s Rule 11

hearing, on June 21, 2019, the Supreme Court of the United States issued an opinion in

Rehaif v. United States, 139 S. Ct. 2191, __ U.S. __ (June 21, 2019), which clarified the

requirements for sustaining a conviction for violations of 18 U.S.C. § 922(g). See id. at


                                              1
           Case 1:18-cr-10269-MLW Document 29 Filed 09/30/19 Page 2 of 4




2200 (holding that in a prosecution under 18 U.S.C. § 922(g), the government must prove

that the defendant knew that he belonged to the relevant category of persons barred form

possessing a firearm—e.g., knew that he was an alien unlawfully in the United States, knew

that he had been convicted of a crime punishable by a term exceeding one year, etc.).

      4.       Given the underlying facts of this case, which the government will

summarize at the Rule 11 hearing, the Supreme Court’s decision in Rehaif does not pose

problems for this prosecution and the government can meet its burden of proof as to all

elements. Specifically, as to the defendant’s knowledge regarding his prohibited status,

the government has evidence that Landrum knew that he belonged to a category of persons

barred from possessing a firearm—i.e., he knew that he was a felon—because he had two

prior felony convictions for which he had actually served more than a year in custody.

      5.       Notwithstanding the defendant’s criminal history and the underlying facts,

to minimize any confusion post-Rehaif, counsel for the government informed counsel for

the defendant that the government was inclined to either seek a Superseding Indictment

or file a Superseding Information, either of which would charge a violation of 18 U.S.C. §

922(g) in a manner that is more consistent with the language of Rehaif (i.e., by alleging

that the defendant possessed a firearm “knowing that he was previously convicted in a

court of a crime punishable by imprisonment for a term exceeding one year”).

      6.       Counsel for Landrum advised the government that Landrum would waive

Indictment and plead guilty to a Superseding Information against him. To that end, on

September 30, 2019, the government filed a one-count Superseding Information charging

Landrum with violating 18 U.S.C. § 922(g). See Docket No 28.

      7.       Counsel for Landrum has advised the government that Landrum intends to

plead guilty to the Superseding Information without the benefit of a plea agreement.

                                            2
        Case 1:18-cr-10269-MLW Document 29 Filed 09/30/19 Page 3 of 4




      8.      Accordingly, at the Rule 11 hearing on October 3, 2019, the parties expect

both a waiver of indictment and a plea to the Superseding Information (without a plea

agreement).


                                               Respectfully submitted,

                                               ANDREW E. LELLING
                                               United States Attorney


                                           By: /s/ Kunal Pasricha
                                               KUNAL PASRICHA
                                               Assistant United States Attorney
                                               District of Massachusetts




                                           3
         Case 1:18-cr-10269-MLW Document 29 Filed 09/30/19 Page 4 of 4




                                  Certificate of Service

       I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
and paper copies will be sent to those indicated as non-registered participants.


                                              By: /s/ Kunal Pasricha
                                                  KUNAL PASRICHA
                                                  Assistant United States Attorney
                                                  District of Massachusetts




                                              4
